      Case 2:13-cr-00231 Document 44 Filed on 06/02/20 in TXSD Page 1 of 3
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                            UNITED STATES DISTRICT COURT                                   June 04, 2020
                             SOUTHERN DISTRICT OF TEXAS                                 David J. Bradley, Clerk
                               CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA,                       §
 Plaintiff/Respondent,                          §
                                                §
       v.                                       §           CRIMINAL NO. 2:13-231
                                                §
SETH W. JOHNSON,                                §
 Defendant/Movant.                              §

                           MEMORANDUM OPINION & ORDER

       Pending before the Court is Defendant/Movant Seth W. Johnson’s Motion to Reduce

Sentence Pursuant to the Rules Governing 18 U.S.C. § 3582(c)(1)(A). D.E. 43.

I. BACKGROUND

       In 2014, Defendant was convicted of possession with intent to distribute 1,152.73

kilograms of marijuana and being a felon in possession of a firearm. He was sentenced to 120

months’ imprisonment on each count, to run concurrently, and has a projected release date of

January 26, 2023. Defendant now moves the Court to reduce his sentence and grant immediate

release based on extraordinary and compelling circumstances.

II. LEGAL STANDARD

       Defendant filed his motion pursuant to 18 U.S.C. § 3582(c). This statute, as amended by

the First Step Act of 2018, provides:

               (c) Modification of an Imposed Term of Imprisonment.—The
               court may not modify a term of imprisonment once it has been
               imposed except that—
                   (1) in any case—
                       (A) the court, upon motion of the Director of the Bureau of
                       Prisons, or upon motion of the defendant after the defendant
                       has fully exhausted all administrative rights to appeal a
                       failure of the Bureau of Prisons to bring a motion on the
                       defendant’s behalf or the lapse of 30 days from the receipt
                       of such a request by the warden of the defendant’s facility,



                                                1
      Case 2:13-cr-00231 Document 44 Filed on 06/02/20 in TXSD Page 2 of 3



                       whichever is earlier, may reduce the term of imprisonment
                       (and may impose a term of probation or supervised release
                       with or without conditions that does not exceed the
                       unserved portion of the original term of imprisonment),
                       after considering the factors set forth in section 3553(a) to
                       the extent that they are applicable, if it finds that—
                           (i) extraordinary and compelling reasons warrant such
                           a reduction . . . and that such a reduction is consistent
                           with applicable policy statements issued by the
                           Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A)(i) (emphasis added).

         The relevant Sentencing Commission policy statement provides that the court may reduce

a term of imprisonment and grant release if, “after considering the factors set forth in 18 U.S.C. §

3553(a) . . . the court determines that extraordinary and compelling circumstances warrant the

reduction” and that “[t]he defendant is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g).” USSG § 1B1.13. In Application Note 1 to

USSG § 1B1.13, the Sentencing Commission identifies the “extraordinary and compelling

reasons” that may justify early release, which includes “family circumstances”.

                (C) Family Circumstances.--
                      (i) The death or incapacitation of the caregiver of the
                      defendant’s minor child or minor children.
                      (ii) The incapacitation of the defendant’s spouse or
                      registered partner when the defendant would be the only
                      available caregiver for the spouse or registered partner.

                (D) Other Reasons.--As determined by the Director of the Bureau
                of Prisons, there exists in the defendant’s case an extraordinary and
                compelling reason other than, or in combination with, the reasons
                described in subdivisions (A) through (C).

USSG § 1B1.13 comment. (n.1) (emphasis added).

         “In general, the defendant has the burden to show circumstances meeting the test for

compassionate release.” United States v. Stowe, 2019 WL 4673725, at *2 (S.D. Tex. Sept. 25,

2019).



                                                 2
      Case 2:13-cr-00231 Document 44 Filed on 06/02/20 in TXSD Page 3 of 3



III. ANALYSIS

       Defendant claims that he qualifies for compassionate release because his mother is

elderly and has developed numerous health issues; he was her main provider; and, as the oldest

child, he must be present to handle her legal affairs. He also cites the death of his daughter,

whose medical expenses drove him to participate in drug trafficking.

       Defendant does not claim that his mother or daughter is the caregiver of his own minor

children, as required under USSG § 1B1.13. Moreover, the Director of the Bureau of Prisons

(BOP) has not determined that any other extraordinary and/or compelling reason exists to

support Defendant’s release. In fact, Defendant does not claim to have pursued his remedies

within the BOP before petitioning the Court for a sentence reduction, as required under 18

U.S.C. § 3582(c)(1)(A). Finally, although Defendant claims he has exhibited exceptional

behaviour while incarcerated, he has not provided the Court with his prison disciplinary history.

       For the foregoing reasons, the Court finds that Defendant has failed to meet his

burden of showing that “extraordinary or compelling circumstances” warrant a reduction

in his sentence or that he “is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g).” See USSG § 1B1.13.

IV. CONCLUSION

       Accordingly, Defendant’s Motion to Reduce Sentence Pursuant to the Rules Governing

18 U.S.C. § 3582(c)(1)(A) (D.E. 43) is DENIED.

       It is so ORDERED this 2nd day of June, 2020.




                                             ____________________________________
                                                        JOHN D. RAINEY
                                                  SENIOR U.S. DISTRICT JUDGE


                                                3
